PER CURIAM.
A final judgment of dissolution of marriage was rendered by the Circuit Court for Gilchrist County and appealed to this court in case number 1D06-0400. After the notice of appeal was filed the trial court entered an amended final judgment, purportedly under authority of Florida Rule of Civil Procedure 1.540(b), and former wife appeals. The first appeal divested the circuit court of jurisdiction to modify or amend the judgment on appeal. Palma Sola Harbour Condo., Inc. v. Huber, 374 So.2d 1135 (Fla. 2d DCA 1979); Flemenbaum v. Flemenbaum, 636 So.2d 579, 581 n. 1 (Fla. 4th DCA 1994). We therefore sua sponte quash the amended judgment as having been entered in the absence of jurisdiction and dismiss this appeal as moot.
APPEAL DISMISSED.
BARFIELD, DAVIS, and PADOVANO, JJ., concur.